                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MAROON SOCIETY, INC.,

Plaintiff,
                                                Case No. 19-cv-5117
v.
                                                Judge Mary M. Rowland
UNISON CONSULTING INC.,

Defendant.

                     MEMORANDUM OPINION AND ORDER

     Plaintiff Maroon Society Inc. (“Maroon”) brings this breach of contract lawsuit

against Defendant Unison Consulting Inc. (“Unison”). Unison hired Maroon as a

subcontractor for a project providing guest satisfaction surveys at Los Angeles

International Airport (“LAX”). For the reasons set forth below, Defendant’s motion to

dismiss [76] is granted in part and denied in part. Counts II and III survive the

motion to dismiss. Counts I and IV are dismissed with prejudice.

                                    BACKGROUND

      I.   The Court’s Prior Opinion

     In its original eight-count complaint, Maroon asserted breach of contract, breach

of oral contract, interference with prospective business relationship, fraud,

negligence, trade libel, and violations of California’s False Claims Act and unfair

competition law. (Dkt. 1). On August 26, 2020, this Court granted Unison’s motion to

dismiss. (Dkt. 72, “August 26 Order”). The breach of oral contract and negligence

claims were dismissed with prejudice. Id. The Court dismissed the remaining counts




                                                                                    1
without prejudice and allowed Maroon to file an amended complaint. Id. Unison now

moves to dismiss Maroon’s four-count amended complaint.

    II.   Amended Complaint

   The following factual allegations are taken from Maroon’s Amended Complaint

(Dkt. 73) and are accepted as true for the purposes of this motion to dismiss. See W.

Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

   Maroon, a California corporation, provides data compilation and analysis to

various private and public entities. (Dkt. 73, ¶¶ 1, 4). Unison, an Illinois corporation,

provides consulting services for airports. (Id. at ¶¶ 2, 6). Unison hired Maroon as a

subcontractor to provide consulting services on several projects between 2011 and

2016. (Id. at ¶ 7). While performing under a 2015 subcontract with Maroon (“2015

Subcontract”), Unison submitted a prime bid to the City of Los Angeles, Department

of Airports (“LAWA”), incorporating Maroon’s sub-bid. (Id. ¶¶ 8, 11). Unison’s prime

bid reduced the amount of Maroon’s sub-bid from $99,300 to $88,505. (Id. at ¶¶ 14,

31). Unison designated Maroon as a Small Business Enterprise (“SBE”) and certified

that it would comply with the rules and regulations of the SBE program if awarded

the contract. (Id. at ¶¶ 9, 12-13). Unison’s prime bid was accepted by LAWA, and

Unison entered into a prime contract on December 3, 2015, to design and conduct

guest satisfaction surveys at LAX (“2016 Prime Contract”). (Id. at ¶ 16; see also Dkt.

77, Exh. C, “Prime Contract”).

   Maroon began work related to the 2016 Prime Contract before June 20, 2016. (Id.

at ¶ 29). In March 2016, Maroon was not receiving timely payments from Unison




                                                                                       2
under the 2015 Subcontract. (Id. at ¶ 30). In May 2016, Maroon learned that Unison

unilaterally reduced its sub-bid. Maroon entered into negotiations to have a

subcontract for the 2016 Prime Contract reflect the original sub-bid of $99,300. (Id.

at ¶¶ 31, 32). In June 2016, Maroon and Unison entered into a subcontract for Maroon

to perform survey and data analysis for the 2016 Prime Contract (“2016

Subcontract”). (Id. at ¶ 34; see also Dkt. 77, Exh. B, “Subcontract”). Under the 2016

Subcontract, Maroon would be paid $93,300 for its work. (Id. at ¶ 38).

   The 2016 Subcontract contains an integration clause, an Illinois choice-of-law

provision, as well as the following payment provisions. (Id. at ¶¶ 36, 37, 39, 40).

Section 2.b provides:

        Once each month, Subcontractor shall by the 10th day of each month
        prepare and submit to UNISON an invoice showing services
        performed . . . Unison shall pay the Subcontractor within seven (7)
        days after receipt of payment from [LAWA] attributable to
        Subcontractor’s services. (Subcontract, §2.b).

In Exhibit B, titled Payment Schedule:

        UNISON agrees to promptly submit its invoices to the Client and to
        use good faith efforts to obtain payment from Client in accordance
        with Client’s prompt payment policies. If Client has not paid
        UNISON within (30) calendar days of UNISON’s invoice to the Client,
        UNISON will advise Subcontractor of payment status and continue
        to advise Subcontractor of payment status not less than once every
        five (5) business days thereafter until payment is received from the
        Client. (Id., Exh. B).

   After performing certain work under the 2016 Subcontract, Maroon submitted

invoices to Unison. The first, in the amount of $13,410 (“First Invoice”) and the second

for $37,365 (“Second Invoice”), in July and August of 2016 respectively. (Id. at ¶¶ 43,

44). Unison did not submit the invoices to LAWA until October 13, 2016. (Id. at ¶ 45).



                                                                                      3
Unison did not pay Maroon on the First Invoice until October 24, 2016. (Id. at ¶ 47).

Around this time, Maroon requested that Unison pay all outstanding invoices and

deposit 50% of the remaining balance of future work into an account to ensure timely

payment. (Id. at ¶ 48). Unison declined to do so. On November 2, 2016, Dr. Aaron

Celious, owner and operator of Maroon, emailed Unison stating that “[a]s soon as

[Unison] cures the breach of contract, as specified in the notice I sent last week, I’d

be happy to have a call about meeting LAWA’s needs.” (Id. at ¶ 49).

   Maroon also claims that Unison falsely told LAWA in November 2016, that “all

outstanding invoices to Maroon Society have been paid” and that Maroon was

refusing to discuss future tasks “until 45 days after advance payment is made.” (Id.

at ¶ 51). On December 1, 2016, Unison stated that it paid “in good faith” and that

Maroon was “non-compliant” with the subcontract. (Id. at ¶ 52). Unison did not issue

payment for the Second Invoice until December 1, 2016. (Id. at ¶ 53).

   In December 2016, Unison issued a notice of default to Maroon and submitted a

request to LAWA to add another subcontractor, Anik International (“Anik”), to the

survey project. (Id. at ¶¶ 55, 56). In its request, Unison stated that Maroon was “not

able to provide the services and staff” required for the project. (Id. at ¶ 56). LAWA

approved the request to add Anik on December 29, 2016. Unison issued a notice of

termination to Maroon on January 16, 2017. (Id. at ¶¶ 58, 59).

   At the end of February 2017, Unison informed LAWA that Maroon was no longer

a subcontractor and inquired about removing Maroon from its list of subcontractors.

LAWA’s Procurement Services Division (“PSD”) informed Unison that Maroon would




                                                                                     4
need to provide written confirmation that it could not or would not provide the

services in order to be removed. (Id. at ¶¶ 63, 64). As of March 2017, PSD had not

approved a request for substitution. (Id. at ¶ 65). Before December 14, 2017, Unison

submitted a Subcontractor Utilization Form stating that “Maroon Society was

replaced by Anik, as approved by PSD.” (Id. at ¶ 66). PSD had not approved a request

to replace Maroon with Anik as the subcontractor on the project. (Id. ¶ 67).

   Maroon’s Amended Complaint asserts breach of contract (failure to make timely

payments), breach of contract (wrongful termination), violation of the California

Subletting and Subcontracting Fair Practices Act, and business defamation.

                                        ANALYSIS

     I.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts

plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,




                                                                                        5
but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

    II.   Choice of Law

   The parties agreed that the 2016 Subcontract would be “governed and construed

in accordance with the laws of the State of Illinois, without regard to choice of law

principles.” (Subcontract, §19.d). It is well-settled under Illinois law that the Court

“respects the contract’s choice-of-law clause as long as the contract is valid” and not

contrary to public policy. Fulcrum Fin. Partners v. Meridian Leasing Corp., 230 F.3d

1004, 1011 (7th Cir. 2000). Maroon acknowledges this general rule. (See Dkt. 73, ¶36;

Dkt. 79, 2).

   This Court previously rejected Maroon’s request to apply California law. (August

26 Order). Reviving the issue again, Maroon argues this time that because Illinois

does not have the California SBE Program and Subletting Act, that creates an




                                                                                      6
outcome-determinative conflict. (Dkt. 79, 2). See West Side Salvage, Inc. v. RSUI

Indemnity Co., 878 F.3d 219, 223 (7th Cir. 2017) (“The party who seeks a choice-of-

law determination must establish the existence of an outcome-determinative

conflict.”); see also Vencor, Inc. v. Webb, 33 F.3d 840, 844–45 (7th Cir. 1994) (applying

Illinois choice of law rules to determine if parties’ choice of law provision governs).

    In Illinois, courts adhere to choice-of-law provisions unless “(1) the chosen state

has no substantial relationship to the parties or the transaction; or (2) application of

the chosen law would be contrary to a fundamental public policy of a state with a

materially greater interest in the issue in dispute.” Brown and Brown, Inc. v.

Mudron, 887 N.E.2d 437, 439–40 (Ill. App. Ct. 2008). 1

    Maroon argues that applying Illinois law would create a result “contrary to the

fundamental policy of [California] which has a materially greater interest in the

subject matter of the litigation.” (Dkt. 79, 2, citing Hendricks v. Novae Corporate

Underwriting Ltd., 868 F.3d 542, 545 (7th Cir. 2017)). Maroon focuses on California’s

“materially greater interest” but does not identify what “fundamental policy” of

California is at issue or how applying Illinois law would be contrary to that policy. Cf.

Gen. Elec. Co. v. Uptake Techs., Inc., 394 F. Supp. 3d 815, 825-28 (N.D. Ill. 2019)

(upholding New York choice-of-law provision even though defendants identified a

fundamental public policy in California against restrictive covenants). Maroon refers

to the California SBE Program and Subletting Act but does not argue that either

represents a “fundamental policy” of California and does not explain how Illinois law


1 Maroon does not argue that Illinois has no substantial relationship to the parties or the
transaction.


                                                                                          7
would be contrary to either. 2 In sum, because the parties expressly agreed to be bound

by Illinois law and because Maroon has (again) failed to overcome the presumption

favoring choice-of-law contractual provisions, the Court applies Illinois law.

    III.   Count I – Breach of Contract (Timely Payments)

    A plaintiff claiming breach of contract in Illinois must allege: (1) the existence of

a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages. Reger Dev., LLC v. Nat’l City

Bank, 592 F.3d 759, 764 (7th Cir. 2010). Unison seeks dismissal of Count I for failure

to allege breach and resulting damages. (Dkt. 77, 9).

    In its Amended Complaint, Maroon claims breach of contract based on untimely

payment, relying on provisions in both the sub and prime contracts. (Dkt. 73, p. 15,

¶¶ 80-83). Maroon argues that under the 2016 Prime Contract, Unison had “a

contractual obligation to timely submit invoices to LAWA to ensure prompt payment,”

and the failure to submit documentation to LAWA delayed Unison’s payment to

Maroon. (Dkt. 79, 7-8). The provisions in the 2016 Prime Contract Maroon relies on

are sections 5.3 and 22.4. (Dkt. 73, p. 15, ¶¶ 81-82). Section 5.3 states in part that

“[Unison] shall submit a separate monthly request[] for payment for Services

completed during the billing period.” (Prime Contract, §5.3). Section 22.4 states in

part that Unison “shall submit, on a monthly basis, together with its invoice for

payment the SBE Utilization Form…LAWA will not process or pay [Unison’s]

subsequent invoices if the SBE Utilization Forms are not timely submitted…” Id.


2In any event, since Count III is not a claim for breach of contract and the parties agree that
California law governs that count, the Court applies California law to Count III.


                                                                                             8
§22.4. And the 2016 Subcontract provides that Unison “agrees to promptly submit its

invoices to the Client [LAX] and to use good faith efforts to obtain payment from

[LAX] in accordance with [LAX’s] prompt payment policies.” (Subcontract, Exh. B).

Other than the requirement that Unison pay Maroon within seven days of receiving

payment from the LAWA (Subcontract, §2.b; Prime Contract, §5.13.1), however,

Maroon does not identify any required timeframe for it to be paid by Unison.

   Even assuming Maroon had sufficiently alleged a breach, the Court already

rejected Maroon’s argument that its damages arose from Unison’s untimely payment.

(August 26 Order). Unison argues, relying on this Court’s prior opinion and Dr.

Celious’s own declaration, that “[b]ecause there are no amounts owed Maroon for

work it performed, it has no untimely payment damages.” (Dkt. 77 at 9). The Court

agrees that Maroon still has not sufficiently pled that its claimed damages resulted

from a breach of the sub or prime contract’s payment provisions. Maroon does not

address Dr. Celious’s sworn statement that Unison paid all invoices owed to Maroon.

(Dkt. 51, Ex. 2, ¶ 53). Instead Maroon claims damages of approximately $42,000 (the

difference between the value of the subcontract and what Maroon was paid) and the

approximately $84,000 Maroon could have earned if it had done work under the

amended Prime Contract. (Dkt. 79, 9).

   As this Court already ruled, “[t]he two damage numbers cited by Maroon arise out

of a wrongful termination claim, not a claim for failure to timely pay invoices.”

(August 26 Order, p. 9). The Amended Complaint does not contain facts from which

the Court can infer that Unison’s breach of provisions requiring it to submit




                                                                                  9
documentation to LAWA caused Maroon’s damages. See In re Ill. Bell Tel. Link-Up

II, 373 Ill.Dec. 784, 994 N.E.2d 553, 558 (Ill. App. Ct. 2013) (“Damages which are not

the proximate cause of the breach are not allowed.”). 3 Thus Maroon has failed to state

a breach of contract claim in Count I and that count is dismissed with prejudice.

    IV.    Count II – Breach of Contract (Wrongful Termination)

    In Count II, Maroon claims that Unison wrongfully removed it from the survey

project.

              A. Third-party Beneficiary

    As an initial matter, the Court agrees with Maroon that it has sufficiently pled

that it is a third-party beneficiary to the 2016 Prime Contract. 4 Illinois law permits

a third party to a contract to sue for breach if the contract “intended to confer a

benefit” on the third party. Advanced Concepts Chi., Inc. v. CDW Corp., 938 N.E.2d

577, 581 (Ill. App. Ct. 2010). The benefit must be “direct or substantial.” Id.; see

also Town & Country Bank v. James M. Canfield Contracting Co., 370 N.E.2d 630,

635 (Ill. App. Ct. 1977) (contract does not have to be for third party’s sole benefit).

Unison does not dispute that Maroon benefited from the 2016 Prime Contract but

argues that the benefit was only incidental. (Dkt. 77 at 14).




3O’Connor Constr. Co., Inc. v. Belmont Harbor Home Dev., LLC, 909 N.E.2d 294 (Ill. App. Ct.
2009) does not help Maroon since in that case the contractor failed “to provide the necessary
materials in a timely fashion and fail[ed] to provide a schedule that would have permitted
O'Connor to fully perform its contractual obligations.” Id. at 298. Maroon does not allege any
similar facts here.

4In light of this finding, the Court need not address the parties’ dispute about whether the
subcontract incorporated the prime contract.


                                                                                           10
   In bidding for the project, Unison submitted and signed an SBE Affidavit, which

stated that LAWA’s SBE program “was created to provide additional opportunities

for small businesses to participate in LAWA contracts.” (Dkt. 73-2, 1). Unison

committed to achieving 38% SBE participation on the project. Id. Maroon is a SBE

recognized under LAWA’s SBE Program. (Dkt. 73, ¶ 26). In the 2016 Prime Contract,

Unison agreed to the following:

      •   Unison was required to “submit all pertinent timesheets for itself, and for
          all subcontractors.” §5.10.
      •   “[Unison] shall include, in any and all subcontractor agreements under this
          Contract a provision setting forth the record retention requirements
          specified in this paragraph.” §5.11.
      •   “[Unison]…shall pay to any subcontractor, not later than seven (7) days
          after receipt of each payment from LAWA, the respective amounts allowed
          [Unison] on account of the work performed by the subcontractor.” §5.13.1.
      •   “[Unison] shall provide the persons listed below to perform the services
          attributed to such persons in [Unison’s] Proposal, Exhibit B hereto. The
          persons listed below [including Maroon’s Dr. Celious] are hereby
          designated as Key Persons under this Contract….the services attributed to
          such persons in [Unison’s] Proposal shall be performed and provided by
          such Key Persons. [Unison] shall not remove or replace the Key Persons
          below, nor may his or her agreed-upon function or level of commitment be
          changed, without prior written consent of the City.” §9.1.
      •   “[Unison] hereby agrees and obligates itself to utilize the services of the
          Small Business Enterprise (SBE) firms designated in its Proposal on the
          level designated in its Proposal.” §22.1.
      •   Unison agreed to “strictly comply with all of the Rules and Regulations of
          LAWA’s SBE Pilot Program,” and failure to comply would result in
          penalties. §§22.2; 22.3.
      •   Unison agreed to submit monthly SBE Utilization Forms. LAWA would not
          process or pay Unison’s subsequent invoices if Unison failed to provide any
          and all requested information about SBE participation. §22.4.
      •   “Failure to comply with any of the terms of this Section [Small Business
          Enterprise] shall constitute a material breach of contract…” §22.5.

   All of these provisions support Maroon’s assertion that it was a direct beneficiary

of the 2016 Prime Contract. See Advanced Concepts Chi., Inc., 938 N.E.2d at 584




                                                                                   11
(contract requiring a contractor to enter into an agreement with a subcontractor and

submit affidavits confirming payments was for the direct benefit of named

subcontractor); E. Peoria Cmty. High Sch. Dist. No. 309 v. Grand Stage Lighting Co.,

601 N.E.2d 972, 975 (Ill. App. Ct. 1992) (finding that agreement requiring one party

to implement a procedure for paying subcontractors, pay subcontractors promptly,

and submit evidence of payment was for the direct benefit of the subcontractors); Org.

of Minority Vendors, Inc. v. Illinois Cent. Gulf R.R., 579 F. Supp. 574, 601 (N.D. Ill.

1983) (plaintiffs, minority business enterprises, were third-party beneficiaries to

government funding agreements construed as requiring railroads to practice non-

discrimination and take steps to benefit MBEs).

             B. Wrongful Termination

   Having determined that Maroon has sufficiently alleged it was a third-party

beneficiary to the 2016 Prime Contract, the Court finds that Maroon has stated a

claim for wrongful termination. Maroon alleges that Unison’s removal of Dr. Celious

from the project “without prior written consent of the City” violated Sections 9.1 and

22.1 of the 2016 Prime Contract. (Dkt. 73, p.16, ¶¶ 80-85). Maroon also claims that

Unison’s termination of the 2016 Subcontract did not utilize Maroon “on the level

designated” in the Prime Bid and altered the “SBE Subcontract amount . . . without

prior written approval.” (Id.). Section 9.1 of the Prime Contract states that Unison

must engage “Key Persons”, including Dr. Celious. (Prime Contract, §9.1). Further

Unison “shall not remove or replace the Key Persons [], nor may his or her agreed-

upon function or level of commitment be changed, without prior written consent of




                                                                                    12
City.” Id. Section 22.1 required Unison to utilize the services of SBE firms on the level

designated in its proposal. Id. § 22.1. And the 2016 Subcontract states that the

services provided thereunder are subject to the terms of the Prime Contract.

(Subcontract, §17).

   Maroon alleges that Unison breached these provisions by terminating Maroon

without LAWA’s approval and by failing to utilize Maroon as required under the SBE

rules. As a result, Maroon suffered damages because it was deprived the full amount

of the subcontract and the amount of the amended subcontract. (Dkt. 73, p.17, ¶¶ 87-

88). In response, Unison contends that LAWA approved Anik as a “backup

subcontractor.” (Dkt. 77, 7). But that does not undermine Maroon’s claim. Maroon

alleges that it was removed or replaced without the City’s approval and as of March

2017, PSD informed Maroon that it had “not approved a request for substitution,”

even though Unison terminated Maroon in January 2017. (Dkt. 73, ¶¶59, 65, 80).

Each party also argues that the other committed the first material breach, but that

issue would require resolution of factual disputes which is inappropriate at this

pleading stage.

   The Court finds that Maroon has alleged facts sufficient to state a cause of action

for breach of contract based on wrongful termination.

    V.    Count III – Violation of California Subletting and Subcontracting
          Fair Practices Act

   Under California’s Subletting and Subcontract Fair Practices Act, a contractor

substituting or removing a subcontractor on a prime contract must follow a required

procedure. § 4107 provides:



                                                                                      13
        Prior to approval of the prime contractor’s request for the
        substitution, the awarding authority, or its duly authorized officer,
        shall give notice in writing to the listed subcontractor of the prime
        contractor’s request to substitute and of the reasons for the request.
        The notice shall be served by certified or registered mail to the last
        known address of the subcontractor. The listed subcontractor who has
        been so notified has five working days within which to submit written
        objections to the substitution to the awarding authority. Failure to
        file these written objections constitutes the listed subcontractor’s
        consent to the substitution.

        If written objections are filed, the awarding authority shall give notice
        in writing of at least five working days to the listed subcontractor of
        a hearing by the awarding authority on the prime contractor’s request
        for substitution. (Cal. Pub. Cont. Code § 4107(a)(9)).

   California law allows for a deviation from Section 4107 “so long as the procedure

used actually complies in substance with the reasonable objectives of the statute.”

Titan Elec. Corp. v. Los Angeles Unified Sch. Dist., 160 Cal. App. 4th 188, 193 (2008).

Unison does not dispute that it removed Maroon from the project, but argues that

procedural flexibility is permitted under the Act. (Dkt. 83, 14). However, Maroon

alleges that Unison terminated the subcontract without any notice, opportunity to

file objections or for a hearing, and without approval by LAWA. (Dkt. 73, p.18, ¶¶82-

85). Maroon points to LAWA’s acknowledgement in March 2017 that it did not

approve a request for substitution. (Dkt. 73, ¶65).

   Unison’s reliance on the unpublished opinions in Mako Invs., LLC v. West Coast

Contractors of Nev., Inc., 2016 WL 5683043 (Cal. App. 2016) and J. Kel Painting &

Wallcovering, Inc. v. Burbank Unified Sch. Dist., 2008 WL 5391004 (Cal. App. 2008)

is not persuasive as those cases involved substantial compliance with the Act. (In

addition, the cases were decided after trial or on review of all of the evidence). Unison




                                                                                      14
does not dispute that no notice, opportunity to object, or hearing was provided to

Maroon “[p]rior to approval of the prime contractor’s request for the substitution.” §

4107 (emphasis added). Unison’s reliance on Maroon’s submission of a complaint to

the City under the Contractor Responsibility Program (CRP) after Unison terminated

Maroon is also not persuasive. Unison does not cite any authority that Maroon’s CRP

complaint shows that Unison complied with § 4107.

   Taking Maroon’s allegations as true at this pleading stage, Maroon has stated a

claim under the California Subletting and Subcontracting Fair Practices Act.

   VI.    Count IV – Business Defamation

   Maroon alleges that Unison’s statements to LAWA defamed Maroon. Under

Illinois law, to state a claim for defamation, the plaintiff must show: (1) falsity; (2)

unprivileged publication to a third party; and (3) damages. Green v. Rogers, 917

N.E.2d 450, 459 (Ill. 2009). This Court previously held that some of Unison’s allegedly

false statements were true and that Unison’s statements to the City were made in a

business capacity and thus privileged. (August 26 Order).

   “An otherwise defamatory statement is not actionable if made under a qualified

privilege.” Philips v. Quality Terminal Servs., LLC, 855 F.Supp.2d 764, 786

(N.D. Ill. 2012). Illinois law confers a privilege upon statements made within a

legitimate business context. Id. To overcome the privilege, “the burden is on [Maroon]

to allege facts from which actual malice may be inferred, and the burden is not met

if the plaintiff merely sets forth bare allegations, unsupported by facts, that the

defendant acted maliciously, with knowledge of the falsity or with wanton disregard




                                                                                     15
for the rights of others.” Genelco, Inc. v. Bowers, 536 N.E.2d 783, 786 (Ill. App. Ct.

1989); see also Certified Mech. Contractors, Inc. v. Wight & Co., 515 N.E.2d 1047, 1054

(Ill. App. Ct. 1987) (actual malice is a “positive desire and intention to annoy or injure

another.”).

      Maroon broadly claims that Unison was aware of the falsity of its statements and

made the statements “with malice and/or reckless disregard for the truth.” (Dkt. 73,

p.20-21, ¶¶ 77-83). These generalized allegations do not demonstrate that Maroon

has met its burden. Since Maroon cannot overcome the privilege, it has not stated a

claim for business defamation. Count IV is dismissed with prejudice. 5

                                       CONCLUSION

      For the reasons stated above, Defendant’s motion to dismiss [76] is granted in part

and denied in part. Counts I and IV are dismissed with prejudice. Counts II and III

survive the motion to dismiss. Defendant shall answer these remaining counts by

July 26, 2021.


                                               E N T E R:


    Dated: July 6, 2021

                                               MARY M. ROWLAND
                                               United States District Judge




5The Court is dismissing with prejudice Counts I and IV since those claims were alleged in
the first complaint and the deficiencies have not been cured.


                                                                                        16
